Citation Nr: 0707252	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation is denied.

2.  What evaluation is warranted for post traumatic stress 
disorder, with an anxiety disorder, from August 7, 2003? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island

The record raises the issue of entitlement to service 
connection for sleep apnea.  This issue, however, is not 
currently developed or certified for appellate review. 
Accordingly, it is referred to the RO for appropriate 
consideration.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


FINDINGS OF FACT

1.  Prostate cancer was not shown to be present in service 
nor was it the result of injury suffered or disease 
contracted in service.

2.  Prostate cancer was not manifested to a compensable 
degree within one year from the date of separation from 
service.

3.  Prostate cancer is not a presumptive disorder under 38 
C.F.R. § 3.309 based on inservice ionizing radiation 
exposure, and the preponderance of the competent evidence is 
against finding that prostate cancer is otherwise related to 
service.
 



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September and 
December 2003, and July 2004 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The claim was readjudicated in a 
November 2005 statements of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Analysis

The veteran contends that he developed prostate cancer due to 
exposure to ionizing radiation while stationed in Japan from 
1945 to 1946 as a member of the American Occupation Forces in 
Japan following World War II.  

The service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of a prostate abnormality.

Medical records from November 1992 reveal that the veteran 
was diagnosed with adenocarcinoma of the prostate and 
underwent a radical retropubic prostectomy.

A June 2005 letter from the Defense Threat Reduction Agency 
confirmed that the veteran was a member of the American 
Occupation Forces in Japan following World War II.  He was in 
the Hiroshima area during December 15-16, 1945 while serving 
with the 405th bombardment squadron.  

There are certain diseases that are presumptively service 
connected in a radiation-exposed veteran under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d). The term radiation-exposed 
veteran means a veteran who, while serving on active duty, 
participated in a radiation-risk activity. The term 
radiation-risk activity includes participation in the 
American occupation of Hiroshima and Nagasaki during the 
period from August 6, 1945 to July 1, 1946.  

Prostate cancer is not a disease subject to this presumption. 
38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d). 

Service connection can also be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease. Prostate cancer in included in the list 
of radiogenic diseases. 38 C.F.R. § 3.311(b)(2).

Finally, direct service connection can be established under 
38 C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions. Combee v. Brown, 34 F.3d 1039, 1043- 
44 (Fed. Cir. 1994).
 
In determining whether prostate cancer is service-connected 
on a nonradiation basis, the evidence must show that it was 
the result of injury suffered or disease contracted in line 
of duty during service. 38 U.S.C.A. § 1110. This may be 
accomplished by affirmatively showing inception in service or 
showing that cancer becames compensably disabling within one 
year from date of separation from active duty. 38 U.S.C.A. § 
1112(a); 38 C.F.R. § 3.309(a).

The record shows that prostate cancer was first clinically 
manifested and diagnosed on the basis of a biopsy in 1992, 
i.e. about 46 years postservice.  In the absence, however, of 
any competent evidence affirmatively showing that prostate 
cancer is coincident with service and in the absence of any 
competent evidence of disabling prostate cancer in the 46 
year interval between the service discharge and the first 
diagnosis of prostate cancer, the preponderance of the 
evidence is against granting service connection for prostate 
cancer.

Although the veteran qualifies as a radiation-exposed veteran 
because he was involved in radiation-risk activity, because 
the presumption of service connection does not apply to 
prostate cancer, there is no legal basis to relate prostate 
cancer to exposure to ionizing radiation under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

However as prostate cancer is a radiogenic disease under 38 
C.F.R. § 3.311, in January 2005, the RO requested a dose 
estimate from the Defense Threat Reduction Agency (DTRA), to 
determine the amount of ionizing radiation the veteran was 
exposed to.

In June 2005, DTRA reported that the revised radiation dose 
estimate, following the recommendations of a May 2003 report 
by the National Academy of Sciences, for the veteran were: 

Total external gamma dose equivalent of 
0.003 rem with an upper bound of external 
gamma dose equivalent (revised) of 0.009 
rem;

Internal committed dose to the prostate 
equivalent of 0.0003 rem with an upper 
bound committed dose to the prostate of 
equivalent of 0.003 rem; 

Combined total prostate dose equivalent 
to 0.0033 rem with an upper bound 
combined total prostate dose less than 1 
rem.

In June 2005, the RO forwarded the case to the Director of 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's prostate cancer and his exposure to 
ionizing radiation during service. In the request, the 
information included the dose assessment, the veteran's age 
at the time of his exposure, his employment history, as well 
as the time between exposure and the initial diagnosis of 
prostate cancer.

In July 2005, the VA's Chief Public Health and Environmental 
Hazards Officer responded to the opinion request. Citing 
scientific literature and a study concerning the medical 
effects of exposure to ionizing radiation, it was calculated 
that the probability of causation was only 1.21 to 1.24 
percent. In light of the above, the VA physician opined that 
it was unlikely that the veteran's prostate cancer was 
attributable to exposure to ionizing radiation in service. 

To the extent that the veteran relates prostate cancer due to 
exposure to ionizing radiation during service, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim. The Board has 
no doubt that the veteran is sincere in his belief that 
prostate cancer is related to exposure to ionizing radiation 
in service. It is, however, well established that a lay 
person may not provide competent opinion as to the nature or 
etiology of his disease. See Routen v. Brown, 10 Vet. App. 
183, 186 (1997). In this case, the veteran's statements are 
considered lay evidence. The veteran's opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events incurred during service and 
prostate cancer. See Moray v. Brown, 2 Vet. App. 211, 214 
(1993).

There is no evidence of prostate cancer while in service or 
until many years after separation from service. Therefore, 
because there is no competent evidence that prostate cancer 
was manifested in service, service connection on a direct 
basis is not warranted.

In summary, the preponderance of the competent and probative 
evidence is against finding that the veteran's prostate 
cancer is related to service on a direct basis or on any 
presumptive basis, including pursuant to the provisions of 38 
C.F.R. § 3.311. 
 
The evidence is not in equipoise, therefore provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a favorable result for the veteran. 
 
The benefit sought on appeal is denied.


ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.


REMAND

In May 2005, service connection for PTSD was granted and a 10 
percent rating was assigned.  The veteran was informed of 
that decision, and in June 2005, he filed a notice of 
disagreement. Unfortunately, a statement of the case 
addressing this issue has yet to be issued. Accordingly, in 
light of Manlincon v. West, 12 Vet. App. 242 (1999), further 
development is in order.

The purpose of this remand is to comply with governing 
adjudicative procedures.
 
Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran addressing what 
evaluation is warranted for PTSD from 
August 7, 2003. If, and only if, the 
veteran submits a timely substantive 
appeal, the RO should undertake any other 
indicated development. If, and only if, a 
timely substantive appeal is submitted, 
the issue should be certified for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant 


has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


